Opinion filed December 8, 2016




                                       In The


        Eleventh Court of Appeals
                                     ___________

                                 No. 11-16-00185-CR
                                     ___________

          JORGE LUIS VALERIANO BONILLA, Appellant
                                         V.
                     THE STATE OF TEXAS, Appellee


                    On Appeal from the 358th District Court
                             Ector County, Texas
                       Trial Court Cause No. D-39,784


                     MEMORANDUM OPINION
      Appellant, Jorge Luis Valeriano Bonilla, pleaded guilty to the offense of
evading arrest or detention, a state jail felony. Pursuant to the terms of the plea
agreement, the trial court deferred a finding of guilt and placed Appellant on
community supervision for three years. Subsequently, the State filed a motion to
adjudicate Appellant’s guilt and proceed with an adjudication of guilt. At a hearing
on the motion, Appellant pleaded true to both of the State’s allegations. The trial
court found the allegations to be true, revoked Appellant’s community supervision,
adjudicated him guilty of the charged offense, and assessed his punishment at
confinement for two years in a state jail facility. We dismiss the appeal.
         Appellant’s court-appointed counsel has filed a motion to withdraw. The
motion is supported by a brief in which counsel professionally and conscientiously
examines the record and applicable law and states that he has concluded that the
appeal is frivolous and without merit. Counsel has provided Appellant with a copy
of the brief, a copy of the motion to withdraw, an explanatory letter, and a copy of
both the reporter’s record and the clerk’s record. Counsel also advised Appellant of
his right to review the record and file a response to counsel’s brief.1 Appellant has
not filed a response.
         Court-appointed counsel has complied with the requirements of Anders v.
California, 386 U.S. 738 (1967); Kelly v. State, 436 S.W.3d 313 (Tex. Crim. App.
2014); In re Schulman, 252 S.W.3d 403 (Tex. Crim. App. 2008); Stafford v. State,
813 S.W.2d 503 (Tex. Crim. App. 1991); High v. State, 573 S.W.2d 807 (Tex. Crim.
App. [Panel Op.] 1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974);
Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969); and Eaden v. State, 161
S.W.3d 173 (Tex. App.—Eastland 2005, no pet.).
         Following the procedures outlined in Anders and Schulman, we have
independently reviewed the record, and we agree that the appeal is without merit and
should be dismissed. See Schulman, 252 S.W.3d at 409. We note that proof of one
violation of the terms and conditions of community supervision is sufficient to
support revocation. Smith v. State, 286 S.W.3d 333, 342 (Tex. Crim. App. 2009).
In this regard, a plea of true standing alone is sufficient to support a trial court’s
decision to revoke community supervision and proceed with an adjudication of guilt.



         1
          This court granted Appellant thirty days in which to exercise his right to file a response to counsel’s
brief.
                                                        2
See Moses v. State, 590 S.W.2d 469, 470 (Tex. Crim. App. [Panel Op.] 1979).
Furthermore, absent a void judgment, issues relating to an original plea proceeding
may not be raised in a subsequent appeal from the revocation of community
supervision and adjudication of guilt. Jordan v. State, 54 S.W.3d 783, 785–86 (Tex.
Crim. App. 2001); Manuel v. State, 994 S.W.2d 658, 661–62 (Tex. Crim. App.
1999). Based upon our review of the record, we agree with counsel that no arguable
grounds for appeal exist.
      We note that counsel has the responsibility to advise Appellant that he may
file a petition for discretionary review with the clerk of the Texas Court of Criminal
Appeals seeking review by that court. TEX. R. APP. P. 48.4 (“In criminal cases, the
attorney representing the defendant on appeal shall, within five days after the
opinion is handed down, send his client a copy of the opinion and judgment, along
with notification of the defendant’s right to file a pro se petition for discretionary
review under Rule 68.”). Likewise, this court advises Appellant that he may file a
petition for discretionary review pursuant to TEX. R. APP. P. 68.
       The motion to withdraw is granted, and the appeal is dismissed.


                                                    PER CURIAM


December 8, 2016
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.




                                          3